Plaintiff in error was convicted in the county court of Coal county on the 21st day of November, 1910, on a charge of having the unlawful possession of intoxicating liquors with intent to sell, and thereafter on the 22nd day of November was sentenced by the court to pay a fine of two hundred dollars and serve thirty days in the county jail. The appeal was filed in this court on the 9th day of February, 1911, more than sixty days after the rendition of the judgment. The Attorney General has moved to dismiss the appeal on the ground that the same was not filed within the time allowed by law. The motion is well taken, and is sustained. The appeal is accordingly dismissed.